Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 2/9/2021. An Interview held on 4/8/2021 resulted in amendments to claims 1, 7, and 13. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael Monaco on 4/14/2021. 

The application has been amended as follows: 

1. (Currently Amended) A method for performing vehicle-to-everything (V2X) message communication method performed by a user equipment (UE) in a wireless communication system, the method performed by a user equipment (UE) and comprising:
	 transmitting location information informing a location of the UE to a network, 
receiving a downlink control information (DCI) format including link adaptation parameters related to a plurality of cell groups in a decoding subframe; 
	wherein each of the plurality of cell groups includes a cell on which the UE camps; and 	receiving, from a cell group among the plurality of cell groups, a V2X message based on a link adaptation parameter among the link adaptation parameters related to the cell group, 	wherein the decoding subframe is determined based on a transmission period for updating the link adaptation parameters, 
	wherein the plurality of cell groups are determined based on the location of the UE, 	wherein the UE transmits the location information and movement direction information periodically, and 
	wherein [a] the transmission period for the location information is determined based on a velocity of the UE.

7. (Currently Amended) The method of claim 3, wherein the DCI format includes at 
least one of a field informing an identity (ID) of a cell group, a field informing an MCS 
regarding the V2X message transmitted from the cell group informed by the ID, [and] or information informing a frequency resource to which the V2X message is allocated, regarding each of the plurality of cell groups.





a transceiver for transmitting and receiving a radio signal; and 
a processor combined with the transceiver to operate, wherein the processor is configured for: 
	4 Attorney Docket No. 2101-71567transmitting location information informing a location of the UE to a network, 
	receiving a downlink control information (DCI) format including link adaptation parameters related to a plurality of cell groups in a decoding subframe; 
	wherein each of the plurality of cell groups includes a cell on which the UE camps; and 	receiving, from a cell group among the plurality of cell groups, a V2X message in based on a link adaptation parameter among the link adaptation parameters related to the cell group, 	wherein the decoding subframe is determined based on a transmission period for updating the link adaptation parameters,
	wherein the plurality of cell groups are determined based on the location of the UE, 	wherein the UE transmits the location information and movement direction information periodically, and 	
	wherein [a] the transmission period for the location information is determined based on a velocity of the UE.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention pertains to allocating V2X subframes where messages for link adaptation for a group of vehicles in motion can be transmitted. The closest art (not necessarily prior), Fehrenbach et al (US 2020/0092685) and Gulati et al (US 

Allowable Subject Matter
Claims 1-7, 9-11 and 13 renumbered as claims 1-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415